     Case 2:17-cv-02227-RFB-BNW Document 49 Filed 08/18/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    JOHNNY ESQUIVEL,                                Case No. 2:17-cv-02227-RFB-BNW
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (second request)

18   (ECF No. 48), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (second request) (ECF No. 48) is GRANTED. Respondents will have up to and including

21   September 4, 2020, to file and serve an answer to the amended petition for a writ of habeas

22   corpus (ECF No. 15).

23          DATED: August 18, 2020.
24                                                               ______________________________
                                                                 RICHARD F. BOULWARE, II
25                                                               United States District Judge
26

27

28
                                                      1
